Case 2:17-cv-03594-SVW-KS Document 136 Filed 09/11/20 Page 1 of 6 Page ID #:5209




    1
    2
                                                                         JS-6
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
                            UNITED STATES DISTRICT COURT
   13
   14                      CENTRAL DISTRICT OF CALIFORNIA
   15
   16   RON SARFATY,                       Case No.: 17-cv-03594-SVW-KS
   17         Plaintiff,
                                            FINAL JUDGMENT AND
   18    v.                                 ORDER FOR INJUNCTIVE
   19
                                            RELIEF
        CITY OF LOS ANGELES,
   20
              Defendant.
   21
   22
   23
   24
   25
   26
   27
   28




              FINAL JUDGMENT AND ORDER FOR INJUNCTIVE RELIEF
Case 2:17-cv-03594-SVW-KS Document 136 Filed 09/11/20 Page 2 of 6 Page ID #:5210




    1         Plaintiff Ron Sarfaty brought this action for injunctive relief and
    2   damages against the City of Los Angeles (“the City”) for violations of federal
    3   and state disability-rights statutes related to the alteration of its on-street
    4   parking facilities along certain portions of Reseda Boulevard (hereinafter
    5   “Reseda”) . In the Complaint and First Amended Complaint (Docket Nos. 1
    6   and 27) , Plaintiff asserted that the City’s failure to ensure that the altered on-
    7   street parking facilities on Reseda were accessible to and usable by individuals
    8   with disabilities violated Title II of the Americans with Disabilities Act, 42
    9   U.S.C. §§ 12131 et seq. (the “ADA” or “Title II”) , Section 504 of the
   10   Rehabilitation Act, 29 U.S.C. § 794 (“Section 504”) , and California
   11   Government Code § 11135 (collectively “the Disability Laws”) .
   12         The parties filed cross-motions for summary judgment on December
   13   12, 2019 and December 16, 2019. (Docket Nos. 41 and 42) On February 7,
   14   2020, the Court denied both parties’ motions, but made numerous findings
   15   narrowing the issues for trial. (Docket No. 74 (“MSJ Order”) ) .
   16         A two-day bench trial was conducted on the issues remaining to
   17   be determined on July 22 and 23, 2020 in Courtroom 10A, and via video
   18   teleconference, in the United States District Court         Central District of
   19   California, the Honorable Stephen V. Wilson presiding. The issues
   20   included: (1) whether inclusion of accessibility features was feasible at the
   21   time the City installed the cycletracks; (2) the existence and impact of
   22   mid-block curb ramps on Reseda Boulevard and parking on side streets;
   23   and (3) whether the “deliberate indifference” standard had been met. MSJ
   24   Order, at pp. 10-14.
   25         At trial, the Court received evidence in the form of exhibits and
   26   witness testimony. After carefully reviewing all of the evidence and
   27   testimony, and after considering arguments presented by the parties’
   28   counsel, the Court entered its Findings of Fact and Conclusions of Law
        pursuant to Federal Rule of Civil Procedure 52(a) . (Docket No. 133,
        hereinafter “Findings”) .

           FINAL JUDGMENT AND ORDER FOR INJUNCTIVE RELIEF
                                                1
Case 2:17-cv-03594-SVW-KS Document 136 Filed 09/11/20 Page 3 of 6 Page ID #:5211




    1   The Court held in its Findings that the City had violated the Disability Laws
    2   and that an order of injunctive relief against the City was appropriate.
    3   Findings, at p. 17, ¶ 20; p. 19, ¶ 24; p. 24, ¶¶ 34-35. The Court also held
    4   that Plaintiff was not entitled to monetary damages, because the City did not
    5   act with the requisite deliberate indifference. Findings, at p. 24, ¶ 33.
    6         The Court directed Plaintiff to file a proposed judgment in accord with
    7   its ruling as set forth in the Findings. On September 3, 2020, Plaintiff filed his
    8   proposed final judgment and order for permanent injunction against the City.
    9   Based upon the record established in this case, the Court enters this Final
   10   Judgment and Order for Injunctive Relief pursuant to Federal Rule of Civil
   11   Procedure 58.
   12
   13                SUMMARY OF FINDINGS AND JUDGMENT
   14         1.     This Court has jurisdiction over the subject matter of this case
   15   and each of the parties. Venue lies properly with this Court.
   16         2.     The evidence admitted at trial and admitted during summary
   17   judgment established that Plaintiff Sarfaty is a disabled person for the
   18   purposes of the ADA. Findings, at p. 8, ¶ 3; MSJ Order, at p. 3, ftnt. 3.
   19         3.     The evidence admitted at trial and admitted during summary
   20   judgment established that the City is a “public entity” for the purposes of Title
   21   II of the ADA. Findings, at p. 8, ¶ 3; MSJ Order, at p. 3, ftnt. 3.
   22         4.     The evidence admitted at trial and admitted during summary
   23   judgment established that on-street public parking falls within the category of
   24   a “service, program or activity” for the purposes of Title II of the ADA.
   25   Findings, at p. 8, ¶ 3; MSJ Order, at p. 3, ftnt. 3.
   26         5.     The evidence admitted at trial and admitted during summary
   27   judgment established that the settlement reached in Willits v. City of Los
   28   Angeles, No. 10-05782-CBM-MRW (C.D. Cal. Aug. 25, 2016) (the “Willits


                                                 2
           FINAL JUDGMENT AND ORDER FOR INJUNCTIVE RELIEF
Case 2:17-cv-03594-SVW-KS Document 136 Filed 09/11/20 Page 4 of 6 Page ID #:5212




    1   settlement”) does not preclude Plaintiff’s claims. Findings, at p. 7, ¶ 2; MSJ
    2   Order, at pp. 6-7. Moreover, Plaintiff’s claims are not moot. Findings, at p. 7,
    3   ¶ 1.
    4            6.   The evidence admitted at trial and admitted during summary
    5   judgment established that the installation of cycletracks and movement of the
    6   preexisting parking spaces away from the curb on both sides of Reseda
    7   Boulevard between Plummer and Parthenia Streets constituted an alteration
    8   for purposes of 28 C.F.R. § 35.151(b)(1), and thus, were required to be
    9   “readily accessible” to individuals with disabilities. Findings, at p. 9, ¶ 6 and
   10   pp. 10-11, ¶ 9; MSJ Order, at pp. 4-6.
   11            7.   No technical specifications for on-street parking exist under the
   12   relevant ADA standards. However, in the absence of technical specifications,
   13   the Department of Justice has stated the Title II’s program accessibility
   14   standards (expressly referencing both § 35.150(a) and § 35.151(a)(1) and
   15   (b)(1)), apply to a public entity’s on-street parking, and that technical
   16   specifications for similar structures provide a “template” to “apply and to
   17   modify as needed to achieve accessibility of [their] on-street parking.”
   18   Findings, at pp. 9-10, ¶ 7.
   19            8.   The evidence admitted at trial established that the City’s on-
   20   street parking on the altered portion of Reseda was not “to the maximum
   21   extent feasible . . . readily accessible to and usable by individuals with
   22   disabilities. . .” as required by § 35.151(b)(1) because it requires wheelchair
   23   users to roll in the bike lane for a significant period of time, at risk of a
   24   collision with bicyclists and possible harm, before reaching a sidewalk.
   25   Findings, at pp. 11-16, ¶¶ 10-17.
   26            9.   The Title III obligations of private businesses do not factor into
   27   the program accessibility requirements of Title II that are specifically
   28   mandated for public entities like the City. Thus, the existence of accessible


                                                 3
               FINAL JUDGMENT AND ORDER FOR INJUNCTIVE RELIEF
Case 2:17-cv-03594-SVW-KS Document 136 Filed 09/11/20 Page 5 of 6 Page ID #:5213




    1   parking provided by private entities in off-street parking lots near the altered
    2   portion of Reseda is not appropriately considered. Findings, at p.16, ¶ 18.
    3           10.   The evidence admitted at trial by Plaintiff’s expert Paul Bishop
    4   (“Bishop”) established that it would be feasible to modify the on-street
    5   parking on the altered portion of Reseda to include four disabled parking
    6   spaces. Findings, at p.17, ¶ 19 and p.18, ¶ 22.
    7           11.   The evidence admitted at trial established that the specific
    8   locations recommended by Bishop for the installation of accessible parking
    9   spaces on the altered portion of Reseda are consistent with guidance on
   10   integrating recommendations of accessible parking with cycletracks
   11   recommended by the Federal Highway Administration. Findings, at p.17, ¶
   12   19.
   13           12.   The inclusion of accessible on-street parking spaces at the
   14   locations identified by Bishop would adequately address the accessibility
   15   violations on the altered portion of Reseda. Findings, at pp.17-18, ¶ 20.
   16           13.   [RESERVED]
   17           14.   Because the evidence admitted at trial established that the public
   18   on-street parking on the altered portion of Reseda Boulevard is not “readily
   19   accessible,” and modifications to the parking that would remedy this issue
   20   are not infeasible, Plaintiff has established that the City has violated Title II
   21   of the ADA. Findings, at p.19, ¶ 24.
   22           15.   By violating the ADA, the City also violated Section 504 of the
   23   Rehabilitation Act, 29 U.S.C. § 794; and California Government Code §
   24   11135. Findings, at p. 8, ¶ 3
   25
   26
   27
   28                                          4




              FINAL JUDGMENT AND ORDER FOR INJUNCTIVE RELIEF
Case 2:17-cv-03594-SVW-KS Document 136 Filed 09/11/20 Page 6 of 6 Page ID #:5214




    1         16.      The Court is authorized to grant the injunctive relief requested
    2   by Plaintiff pursuant to 42 U.S.C. §§ 12133; 29 U.S.C. § 794a; Cal. Gov’t
    3   Code § 11139.
    4         17.      The evidence admitted at trial did not establish that the City acted
    5   with deliberate indifference. Thus, this Court declines to award damages to
    6   Plaintiff. Findings, at pp. 20-24, ¶ 27-33
    7         18.      Entry of this Final Judgment is in the public interest. There being
    8   no just reason for delay, the Clerk is directed to enter judgment immediately.
    9
   10                       INJUNCTION
   11         IT IS HEREBY ORDERED that the City install four reserved
   12   accessible parking spaces and make the modifications proposed by Bishop at
   13   the locations specified in his expert report. See Dkt. 85 at 8-12. Such work
   14   shall be completed no later than 4 months from entry of this Final Judgment.
   15
   16                   RETENTION OF JURISDICTION
   17         IT IS FURTHER ORDERED that this Court retains jurisdiction
   18   over this matter for purposes of construction, modification, and enforcement
   19   of this Final Judgment.
   20
   21
                        ATTORNEY'S FEES AND COSTS
   22         IT IS FURTHER ORDERED that Plaintiff may file a fee application
   23   with this Court and may file an application to tax costs in accordance with the
   24   Local Rules.
   25
   26   Dated:   September 11, 2020

   27                                       Honorable Stephen V. Wilson
                                            United States District Judge
   28



                                                  5
           FINAL JUDGMENT AND ORDER FOR INJUNCTIVE RELIEF
